The amended complaint states a cause of action. The exhibits attached to the amended complaint are not so conclusive as to be determinative of the claims made by defendant. The facts with respect to the relationship of the parties should be developed at a trial. Order denying defendant’s motion for judgment on the pleadings dismissing the amended complaint for insufficiency unanimously affirmed, with twenty dollars costs and disbursements. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.